Case: 12-10985      Document: 00512633546         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                  No. 12-10985                                   May 16, 2014
                  Consolidated with Nos. 13-10557 and 13-10558
                                                                                Lyle W. Cayce
                                                                                     Clerk


In the Matter of: HERITAGE ORGANIZATION, L.L.C.,

                                                 Debtor


AE MARKETING, L.L.C.,

                                                 Appellant
v.

JENKINS-BALDWIN CORPORATION; MERALEX, L.P.; REVANCHE,
L.L.C.; HOWARD M. JENKINS; HILLEL A. MEYERS; THOMAS K.
RUSSELL; BONNIE S. SAUNDERS, as Special Administrator of the Estate
of Donald G. Saunders,

                                                 Appellees



                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:07-CV-321


Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.